DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim discloses et al. (hereinafter Kim) (US20170040306).
Regarding claim 1, Kim discloses a wearable electronic device (10) (Paragraph 0056 – a strap for a bag or watch) comprising: 
a band (20)* (Paragraph 0056 – Deformations of the type shown in FIGS. 2 and 3 may allow input-output devices 20 to conform to a human body part such as the wrist 
a flexible printed circuit (44) having serpentine portions (42); 
and electrical components (24) on the flexible printed circuit that are located in the cavities, wherein the electrical components comprise pixels that form a display (Paragraph 0078 – It may be desirable to provide input-output device 20 with more than one type of component 24. For example, some of components 24 may be light-emitting components such as interposers populated with micro-light-emitting diodes (e.g., red, green, and blue diodes and redundant sets of red, green, and blue diodes… n this type of arrangement, input-output device 20 may be a display (with pixels formed by light-emitting diodes.) 

Regarding claim 2, Kim discloses the wearable electronic device defined in claim 1 further comprising encapsulant (72) in the cavities that covers the electrical components.

Regarding claim 3, Kim discloses the wearable electronic device defined in claim 2 wherein the encapsulant comprises clear polymer with light-scattering particles (Paragraph 0097 – Layer 104 may be formed from one or more layers of material (e.g., sheets of transparent elastomeric materials such as stretchable polymer layers, layers with light scattering features).

claim 4, Kim discloses the wearable electronic device defined in claim 1 wherein the band comprises elastomeric polymer (Paragraph 0097 – sheets of transparent elastomeric materials such as stretchable polymer layers).

Regarding claim 5, Kim discloses the wearable electronic device defined in claim 1 wherein the electrical components further comprise light-emitting diodes (34) (Paragraph 0063 – Components 34 may be electrical devices such as light-emitting diodes).

Regarding claim 6, Kim discloses the wearable electronic device defined in claim 5 wherein the cavities have reflective walls (Paragraph 0103 – internal reflection).

Regarding claim 7, Kim discloses the wearable electronic device defined in claim 1 wherein the electrical components further comprise a light-emitting device (Paragraph 0104 –components 24 may include light-emitting diodes or other light-emitting components 34) and a light detector (18) (Paragraph 0097 – Sensors 18 may be light-based sensors).

Regarding claim 9, Kim discloses the wearable electronic device defined in claim 1 wherein the electrical components further comprise components configured to measure moisture (Paragraph 0055 – making environmental measurements using sensors 18).

claim 10, Kim discloses the wearable electronic device defined in claim 1 wherein the electrical components further comprise a component selected from the group consisting of: a gas sensor, a humidity sensor, an air particulate sensor, a temperature sensor, a photovoltaic device  (Paragraph 0097 – Sensors 18 may be light-based sensors (e.g., proximity sensors or other sensors that emit and/or detect light), a piezoelectric energy harvesting device (Paragraph 0054 – piezoelectric elements) (Paragraph 0099 – energy harvesting systems), a wireless power receiving circuit, a wireless communications circuit, and a haptic output device (Paragraph 0054 – sense user input and provide haptic feedback).

Regarding claim 13, Kim discloses the wearable electronic device defined in claim 1 wherein the band has a portion configured to pass light emitted from the electrical components (Paragraph 0097 – … openings (or thinned areas) 42 may be formed in substrate 44 to provide clear apertures through which light may pass and/or to enhance the stretchability of input-output device).

Regarding claim 14, Kim discloses the wearable electronic device defined in claim 13 wherein the portion is visibly opaque when the electrical components are not emitting light (Paragraph 0125 – black polymer or other opaque material may be interposed between adjacent diodes to help reduce stray light).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8, 19 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim discloses et al. (hereinafter Kim) (US20170040306) in view of Fish et al. (hereinafter Fish) (US20150340981).
Regarding claim 8, Kim discloses the wearable electronic device defined in claim 1.

Fish discloses wherein the electrical components comprise electrocardiogram electrodes and wherein the wearable electronic device further comprises control circuitry configured to measure an electrocardiogram using signals from the electrocardiogram electrodes (Paragraph 0059 – the ECG 60… may be coupled to an optical-electric unit 66 that controls and receives data from the sensors…) 
It would’ve been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the electrocardiogram electrodes of Fish into the electronic device of Kim.
One having motivational skill in the art would be motivated to do so to measure electrical activity of the user's heart over a period of time.

Regarding claim 19, Kim discloses an electronic device, comprising: 
a strap (20) having opposing first and second surfaces (Figure 9), wherein the first surface faces a first direction and the second surface faces a second direction that is opposite the first direction; 
an electrical unit coupled to the strap (Paragraph 0056 – Device may form all or part of a… a wristwatch device); 
light-emitting diodes (24) that emit light through the first surface, wherein the strap comprises elastomeric polymer (Paragraph 0097 – Please refer to the rejection of 
and a flexible printed circuit substrate (44) coupled to the light-emitting diodes.
Kim does not expressly disclose sensors that make sensor measurements through the second surface.
Fish sensors (30) sensors that make sensor measurements through the second surface.
It would’ve been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the sensors of Fish onto the second surface of the band disclosed in Kim.
One having motivational skill in the art would be motivated to do so to allow the sensors to sense physiological data from the user

Regarding claim 20, Kim, in view of Fish discloses the electronic device defined in claim 19 wherein the flexible printed circuit substrate includes at least one serpentine segment (42), the electronic device further comprising clear polymer (Paragraph 0097 – Layer 104 may be formed from one or more layers of material (e.g., sheets of transparent elastomeric materials such as stretchable polymer layers, layers with light scattering features) with light-diffusing particles (Paragraph 0097 – If desired, device 10 and/or input-output devices 22 may include additional structures such as illustrative optical components 106 (e.g., a light diffuser) in the cavities.

Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim discloses et al. (hereinafter Kim) (US20170040306) in view Justice et al. (hereinafter Justice) (US20150346766).
Regarding claim 11, Kim discloses the wearable electronic device defined in claim 1.
Kim discloses in Paragraph 0060: “Components 24 may include … may include light-emitting diodes, sensors 18 and/or other electrical devices;” however, does not expressly disclose wherein the electrical components further comprise an ultraviolet light sensor.
Justice discloses an ultraviolet light sensor (52) (Paragraph 0024).
It would’ve been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the ultraviolet light sensing of Justice into the electronic components of Kim.
One having motivational skill in the art would be motivated to do so to assess aspects of the user's environment.

Regarding claim 12, Kim in view of Justice discloses the wearable electronic device defined in claim 11 wherein the electrical components further include light-emitting diodes (Paragraph 0060 – please refer to the rejection of dependent claim 11) and wherein the wearable electronic device comprises control circuitry configured (16) to control the light-emitting diodes based on information from the ultraviolet light sensor (Kim Paragraph 0062: … receive information from control circuitry 16 that is to be output to a user using components 24).

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim discloses et al. (hereinafter Kim) (US20170040306) in view of Han et al. (hereinafter Han) (US20160342176).
Regarding claim 15, Kim discloses a watch band, comprising: 
an elastomeric band (20) (Please refer to the rejection of claim 4) 
a flexible printed circuit (44) having serpentine portions embedded in the elastomeric band (Paragraph 0097 – Please refer to the rejection of claim 1); and 
light-emitting diodes (24) on the flexible printed circuit that are configured to emit light through at least some of the elastomeric band material (Paragraph 0097 – Please refer to the rejection of claim 13).
Kim discloses, in part, in paragraph 0056: (Device may form all or part of a… a wristwatch device); however, Kim does not expressly disclose [a watch band] configured to be coupled to a main unit of a watch, wherein the flexible printed circuit has first electrical contacts configured to mate with second electrical contacts in the main unit of the watch.
Han discloses a watch band (200) configured to be coupled to a main unit of a watch (100), wherein the flexible printed circuit has first electrical contacts configured to mate with second electrical contacts in the main unit of the watch (Paragraph 0092 – Hence, the first terminal 16a may be disposed in one of the first connector 300 and the second connector 400 or may be disposed adjacent to the first connector 300 and the second connector 400. In particular, the first terminal 16a may be disposed at one of the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the band, with first and second contacts, configured to be coupled to a main unit of a watch of Han into the band of Kim.
One of ordinary skill in the art would have been motivated to do so make the band more versatile for the user.

Regarding claim 17, Kim in view of Han discloses the watch band defined in claim 15 further comprising sensors mounted on the flexible printed circuit (Paragraph 0052 –Input-output devices 22 may include… sensors)

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim discloses et al. (hereinafter Kim) (US20170040306) in view of Han et al. (hereinafter Han) (US20160342176), as applied to claims 15 and 17 above, and further in view of Fish et al. (hereinafter Fish) (US20150340981).
Regarding claim 18, Kim in view of Han discloses the watch band defined in claim 17 wherein the elastomeric band has opposing first and second surfaces (Figure 9), wherein the light-emitting diodes emit light through the first surface (Paragraph 0097 – Please refer to the rejection of claim 13).
	Kim in view of Han does not expressly disclose wherein the sensors gather sensor readings through the second surface.

It would’ve been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the sensors of Fish onto the second surface of the band disclosed in Kim in view of Han.
One having motivational skill in the art would be motivated to do so to allow the sensors to sense physiological data from the user

Response to Arguments
Applicant's arguments filed 4 November 2021 have been fully considered but they are not persuasive.
Applicant argues on page 11: Claim 1 has been amended as discussed and is therefore patentable. The examiner disagrees. Kim discloses in Paragraph 0078: It may be desirable to provide input-output device 20 with more than one type of component 24. For example, some of components 24 may be light-emitting components such as interposers populated with micro-light-emitting diodes (e.g., red, green, and blue diodes and redundant sets of red, green, and blue diodes… n this type of arrangement, input-output device 20 may be a display (with pixels formed by light-emitting diodes.)
Applicant argues on pages 12 and 13:” Even if Kim were modified by Fish, the combination would not have LEDs that emit light through a first surface in a first direction and sensors that make measurements through a second surface in a direction opposite the first direction. While Fish shows sensors on .

Applicant’s arguments, see pages 11 and 15, filed 4 November 2021, with respect to the rejection(s) of claim(s) 15 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Han et al. (hereinafter Han) (US20160342176).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



14 January 2022